                   Case 17-12143-CSS              Doc 254        Filed 10/09/18        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                      Chapter 7

                                                                Case No. 17-12143 (CSS)
    DURAFIBER TECHNOLOGIES (DFT)                                (Jointly Administered)
    INC., et al.,1

                                       Debtors.



                             NOTICE OF SALE OF DE MINIMIS
                    ASSETS PURSUANT TO DE MINIMIS SALE PROCEDURES


PLEASE TAKE NOTICE OF THE FOLLOWING:

       David W. Carickhoff, the duly appointed chapter 7 trustee (the “Trustee”) of the estates of
DuraFiber Technologies (DFT) Inc., et al. (the “Debtors”), pursuant to the Order Establishing
Certain Procedures for the Sale or Abandonment of De Minimis Assets Pursuant to Sections
105(a), 363 and 554 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6007 [Docket
No. 39] (the “Sale Order”), sold certain de minimis assets (the “Assets”) to William Barnet & Son,
LLC (the “Purchaser”). This Notice sets forth the information required under the Sale Order.2

       Description of the Assets. The Assets consist of approximately (i) 34,173 pounds of
runnable beams, (ii) 2,596 pounds of non-runnable beams and (iii) 7,331 pounds of box waste yarn
and tube yarn.

       Relationship of Purchaser to the Debtors. The Purchaser’s relationship, if any, with the
Debtors is as follows: None.

       Relationship of Purchaser to the Trustee. The Purchaser’s relationship, if any, with the
Trustee is as follows: None.

1
  The debtors in these cases, along with the last four digits of the federal tax identification number for each of the
debtors, where applicable are: DuraFiber Technologies (DFT), Inc. (4879); DuraFiber Technologies (DFT)
Enterprises, LLC (7294); DuraFiber Technologies (DFT) Group, Inc. (6892); DuraFiber Technologies (DFT)
Holdings II, LLC (4643); DuraFiber Technologies (DFT) Mexico Services Intermediate II Corp. (6157); DuraFiber
Technologies (DFT) Operations, LLC (1514); DuraFiber Technologies (DFT) Scottsboro, Inc. (4659); DuraFiber
Technologies (DFT) Winfield, Inc. (9148); Ina Fibers Holding, LLC (2889); DSE Holding Corp. (3031); DuraFiber
Technologies (DFT) Mexico Services Intermediate I Corp. (5900); DFT DuraFiber Technologies Holdings, Inc.
(5953).
2
    Any capitalized term not defined herein has the meaning assigned to it in the Sale Order.

                                                            1
              Case 17-12143-CSS         Doc 254        Filed 10/09/18   Page 2 of 2




        Liens and Encumbrances on the Assets. The Trustee is aware of the following liens and/or
encumbrances on the Assets: the lien and security interest of DFT2 Finance LLC, as agent for the
Lenders, pursuant to that certain Second Amended and Restated Second Lien Loan Agreement.
All such liens, claims and encumbrances shall attach to the proceeds of the sale with the same
validity, extent and priority such lien had immediately prior to the sale of the Assets, subject to
any rights and defenses of the Trustee and/or the estates with respect thereto.

        Material Economic Terms and Conditions of the Proposed De Minimis Sale. The Trustee
sold the Assets to Purchaser on an “as is” and “where is” basis, free and clear of all liens, claims
or encumbrances therein, pursuant to section 363(f) of the Bankruptcy Code (the “De Minimis
Sale”). The Purchaser paid a purchase price of $12,823.45 for the Assets.


 Dated: October 9, 2018                              By: /s/ Alan M. Root            .
                                                         Alan M. Root (#5427)
                                                         S. Alexander Faris (#6278)
                                                        ARCHER & GREINER, P.C.
                                                        300 Delaware Avenue, Suite 1100
                                                        Wilmington, DE 19801
                                                        Telephone: 302-777-4350
                                                        Facsimile: 302-777-4352
                                                        Email: aroot@archerlaw.com
                                                        Attorneys for Chapter 7 Trustee




                                                 2
